Citation Nr: 1137703	
Decision Date: 10/06/11    Archive Date: 10/11/11

DOCKET NO.  05-01 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a bilateral foot disorder, to include metatarsalgia.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1993 to September 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in January 2003 by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  Jurisdiction of the claims file was subsequently transferred to the RO in Muskogee, Oklahoma.

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge sitting at the RO in May 2006; a transcript of the hearing is associated with the claims file.

Most recently, in May 2010, the Board remanded this case for additional development.  The file has now been returned to the Board for further consideration.


FINDING OF FACT

Resolving all doubt in the favor of the Veteran, her bilateral foot disorder, to include metatarsalgia, has existed continuously since the time of her separation from active service to the present.


CONCLUSION OF LAW

A bilateral foot disorder, to include metatarsalgia, was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist the Appellant

In light of the favorable disposition, the Board finds that a discussion as to whether VA's duties to notify and assist the Veteran have been satisfied, including consideration of whether there has been substantial compliance with past Board remand directives, is not required.  The Board finds that no further notification or assistance is necessary, and that deciding the appeal at this time is not prejudicial to the Veteran.

Service Connection

The Veteran seeks service connection for a bilateral foot disorder, which she contends initially manifested in service.  Specifically, at the time of her May 2006 Board hearing, she reported that she injured her feet in a September 1993 motor vehicle accident during service.  She reported that she underwent x-ray examination at that time, and used crutches for three months subsequent to the accident.  She reported that she was not seen again until 1996, at which time she complained of bilateral foot pain.  She described working on the flight line for 10-16 hours at a time.  She reported that she was going to be referred to an orthopedist when she transferred from Japan to California, but that she never was.  She reported that she experienced minor foot problems from 1993 to 1999, at which time the pain became unbearable.  She reported that during physical training, wearing full gear, she was in severe pain, and that eventually she felt numb.  She reported that she could not be treated for her bilateral foot symptoms due to a number of in-service pregnancies.  She reported that she complained of bilateral foot pain at the time of her physical examination for the purpose of separation from active service and that she sought VA treatment for the same immediately subsequent to her separation.  She reported that she sought private treatment for her feet in 2005 and 2006, and that she was told by VA treatment providers that further treatment would not be helpful.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

Service connection for some disorders will be rebuttably presumed if manifested to a compensable degree within one year following active service.  The Veteran's bilateral foot disorder, however, has not been diagnosed as a disability for which service connection may be granted on a presumptive basis.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's service treatment records are silent for treatment related to the Veteran's claimed September 1993 motor vehicle accident.  In this regard, the Board notes that it is not entirely clear if the Veteran's complete service treatment records have been associated with the claims file.  There is an envelope of service treatment records, dated-stamped October 1999, and an additional undated envelope of service treatment records, associated with the claims file.  A prior Board remand noted that the Veteran's service treatment records of record appeared to be incomplete and directed additional development to obtain such.  VA sought additional service treatment records from the National Personnel Records Center (NPRC) as well as Marine Corps Headquarters.  An undated computer print-out reflects that the Veteran's service treatment records had already been submitted to VA.  A May 2007 response from the NPRC indicates that no service treatment records were located.  Marine Corps Headquarters, in October 2009, submitted only the Veteran's service personnel records and affirmed that they did not have any service treatment records.  

While there are substantial service treatment records associated with the claims file, there are no service treatment records demonstrating treatment related to a motor vehicle accident, or any treatment of the bilateral feet.  However, there is evidence that the Veteran complained of bilateral foot pain and foot trouble.  In a November 1997 Report of Medical History, she complained of minor foot problems.  On a November 1998 Report of Medical Assessment, the Veteran responded that she experienced bilateral foot pain, and indicated that she suffered from such illness or injury and did not seek care.  At the time of the Veteran's service separation physical examination, conducted in August 1999, she presented without abnormalities of the bilateral feet.  However, in her Report of Medical History, she reported that she had a history of foot problems and described such as constant, of an unknown cause.  

The Veteran's VA treatment records dated in November 1999 indicate that she sought treatment subsequent to separation from service and complained of bilateral foot pain.  In July 2000, she complained of tenderness of the bilateral feet, reported that she felt a popping in her feet, and reported a 1993 motor vehicle accident.  She reported that her prior foot pain had been blamed on numerous pregnancies.  She was diagnosed with chronic metatarsalgia, bilateral, more so on the right.  VA treatment records dated in the following years indicate that the Veteran was treated with orthotic insoles and offered physical therapy.  

The Veteran is competent to report that she has experienced continuous bilateral foot symptoms since the time of her separation from service to the present.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) ("Competent lay evidence" is evidence provided by a person who has personal knowledge derived from his own senses); 38 C.F.R. § 3.159(a)(2) ("Competent lay evidence" is any evidence not requiring that the proponent have specialized education, training or experience, but is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.)  See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (explaining that a layperson is competent to diagnose a medical condition "where the condition is simple, for example a broken leg," but not where the condition is complex, "for example, a form of cancer"). There is no evidence that such competent lay statements are not credible.

One of the Veteran's private treatment providers, in a statement dated in January 2006, reported that she was evaluated in February 2005 for pain in the ball of her foot and the soft part the arch of both feet.  He reported that the Veteran related such to severe contusions to both feet subsequent to a September 1993 motor vehicle accident.  She reported that she had intermittent symptoms subsequent to the accident, and more symptoms since 1999.  The private treatment provider noted the Veteran's VA treatment records dated in November 1999 demonstrating treatment for bilateral foot pain.  He described the treatment he provided the Veteran, to include taping and custom orthotics.  He opined that it is as likely as not that the Veteran's activity in the military continued to aggravate her symptoms during service.  He reported that it appeared that the Veteran had symptomatic complaints involving her feet in as far back as 1993 with worsening in 1999, with insufficient and minimal treatment.  

On VA examination in December 2010, the examiner noted the Veteran's in-service complaints of bilateral foot pain, and her post-service VA treatment for the same.  The Veteran reported the onset of her bilateral foot pain as 1993, and reported that the course of such, since that time, was intermittent, with remissions and poor response to current treatments.  Subsequent to physical examination, the examiner diagnosed the Veteran with bilateral Morton's metatarsalgia.  The examiner opined that it is less likely than not that the Veteran's bilateral foot condition was permanently aggravated or the result of any in-service event or condition, including the claimed 1993 motor vehicle accident.  He opined that the Veteran's condition was more likely due to her pes planus with pronotary gait and mild obesity.  

In an addendum to the examination report, dated in April 2011, the examiner reported, considering the Veteran's lay statements and the private opinion of record, that the Veteran's soft tissue damage would be expected to improve or get worse over time, but not be intermittent in quality over such a long period of time with the stress of military service and then to significantly worsen after separation from service.   

In the present case, neither the VA nor the private opinion is sufficient.  The private opinion appears to serve as evidence that the Veteran's in-service activity aggravated her in-service symptoms of bilateral foot pain.  It is not entirely clear to the Board the opinion the private treatment provider intended to render.  His opinion does not speak to the issue of whether the Veteran's current bilateral foot disorder is related to service, specifically to her in-service complaints of bilateral foot pain.  

As for the VA opinion, it is clear that while the examiner attributed the Veteran's current bilateral foot disorder to her pes planus and obesity, he did not diagnose the Veteran with pes planus or offer an opinion as to whether the Veteran's pes planus was related to service, specifically, to her in-service complaints of bilateral foot pain.  It is significant that the Veteran's claim has been captioned as a bilateral foot disorder, to include metatarsalgia.  The Veteran's claim is not limited to metatarsalgia and the VA examiner should have rendered an opinion regarding the Veteran's pes planus.  See Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009) (holding that an informal claim for benefits is made where the claimant refers to a disabled body part or system or describes symptoms of the disability, and a claim includes all disabilities that may be reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

While neither nexus opinion of record serves as sufficient evidence of a relationship between the Veteran's current bilateral foot disorder and active service, there remains evidence of record demonstrating continuity of symptomatology and such may service as a basis to grant the Veteran's claim.  In sum, the Veteran has a bilateral foot disorder, to include metatarsalgia, and complained of bilateral foot problems during active service.  The Veteran has also presented competent and credible evidence of continuity of symptomatology since active service, and her VA treatment records associated with the claims file corroborate her assertions.  In this regard, the Board notes that the Veteran has described her bilateral foot pain as intermittent.  Such does not negate her testimony that she has experienced continuous bilateral foot pain since active service.  While a treatment method or regulation of activities may offer relief, or there are periods of time wherein the Veteran does not experience pain such that treatment or curtailing activities is required, it is clear that the Veteran experienced bilateral foot pain during service, at the time of her separation from service, almost immediately subsequent to separation from service, and during the appellate period. 













(CONTINUED ON THE NEXT PAGE)

Based on the foregoing, the Board will resolve all reasonable doubt in favor of the Veteran and find that her bilateral foot disorder, to include metatarsalgia, is related to her active service, to specifically include her in-service complaints of bilateral foot problems, and has continued from the time of her separation from service to the present.  Therefore, the Board finds that service connection is warranted for a bilateral foot disorder, to include metatarsalgia.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303.


ORDER

Service connection for a bilateral foot disorder, to include metatarsalgia, is granted, subject to the laws and regulations governing monetary awards.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


